Title: To Benjamin Franklin from Mehetable Newland, 12 August 1776
From: Newland, Mehetable
To: Franklin, Benjamin


Sir
Stafford Monmouth County Augst the 12th 76
As Mr. Newland has the honour of being known to you, I have taken the liberty of asking the favour, whether you have heard, any thing of him, sence he Embark from New York for Quebec. From the deferent reports of the Success of our Troops, at that place, I am under the greatest uneasiness for his Welfare. Sir from the thousand Amiable qualities of your Character I flatter my self youl Pardon this Intrusion. I am Sir with the greatest Esteem Your Most Humble Servant
Mehetable Newland
 
Addressed: To / The Honourable / Doct. Benjamin Franklen / at / Philadelphia
